DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JASON MATTHEW SANDERS,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1214

                          [February 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Daniel A. Casey, Judge; L.T. Case No. 16-010370CF10A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Livingston v. State,154 So. 3d 1171 (Fla. 4th DCA 2015);
Henry v. State,133 So. 3d 1034 (Fla. 4th DCA 2014).

WARNER, FORST, JJ., and WALSH, LISA A., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.